Citation Nr: 1704721	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-00 554 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and mood disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2010 rating decision denied the claim for tinnitus and the June 2013 rating decision denied the service connection claims the back disability, neck disability and anxiety.  The case was subsequently transferred to Chicago, Illinois, which has jurisdiction.
In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the VLJ determined that the Veteran timely filed a substantive appeal (VA Form 9) to the June 2013 rating decision, as the VA Form 9 had a postmark date of October 14, 2016, which was prior to the expiration of the 60-day period of the issuance of the Statement of the Case (SOC) dated August 19, 2016.  See 38 C.F.R. § 20.305 (a).  Therefore, in addition to the tinnitus claim, the Board takes jurisdiction of these issues as indicated on the title page.

The Board has recharacterized the claim for service connection for anxiety and mood disorder to include other acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The issues of entitlement to service connection for a back disability, neck disability and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the tinnitus claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has a current diagnosis of tinnitus; therefore, the first element of service connection is satisfied.  Review the record, to include evidence regarding the circumstances of his service and his testimony, acoustic trauma is conceded.

The question remains whether there is a nexus, or link, between the current shown tinnitus and the Veteran's military service.  The Veteran's STRs are silent for complaints, diagnoses and treatment for tinnitus.  Post service treatment records lack evidence of complaints of ringing in the ears until April 2010. 

The Veteran was afforded a VA examination in November 2010.  During the examination, the Veteran reported that tinnitus began approximately 30 years prior and described it as "crickets or a grinding sound."  Upon audiological testing, the examiner determined that the Veteran had clinically normal hearing and provided a negative opinion regarding tinnitus, noting that, according to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The examiner further noted the inability to determine the etiology of the Veteran's tinnitus without resort to mere speculation.

At the November 2016 hearing, the Veteran testified that he has experienced tinnitus since service; however, he was unaware that the "crickets or a grinding sound" was tinnitus until he learned about it on television.  He further testified that this prompted him to seek VA assistance.  This testimony is consistent with the April 2010 complaint of ringing in the ears and the Veteran's July 2010 claim for tinnitus. 

The Veteran is competent to report both the onset and continuation of tinnitus symptoms.  Based on the Veteran's credible and competent testimony regarding onset, the Board finds that the evidence is at least in relative equipoise regarding whether the current tinnitus began during service.

Resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is granted.  38 U.S.C.A. § 5107 (b) ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Remand of the Veteran's claims for service connection for a back disability, neck disability and acquired psychiatric disability is warranted for additional development.

The Veteran contends that his neck, back and psychiatric disability are related to a football injury that he incurred while in service.  He contends that he sustained the injuries while stationed at Fort Lee and was treated at the Fort Lee hospital.  

Initially, the Board notes that the Veteran's military personnel records are not associated with the record.  These records may provide additional history that is more helpful to his claims.  In this regard, the military personnel records may contain evidence of the Veteran's stated period of service at Fort Lee, to include treatment records at Fort Lee hospital.  Additionally, these records may contain additional evidence relating to the Veteran's claim for an acquired psychiatric.  Thus, on remand, efforts should be made to obtain such records.  

In addition, the Board notes that the Veteran has not been afforded a VA examination for his back, neck or acquired psychiatric disorder.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 	 § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Since the claims file contains lay and medical evidence of current back, neck and acquired psychiatric disorders, in-service incurrences, and an indication that the disabilities may be related to service, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the disabilities currently on appeal.  McClendon, 20 Vet. App. at 86.

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's military personnel records and associate them with the claims file.  If no such records are available, clearly document the claims file to that effect.

2.  Obtain any VA treatment records dated since October 2012.  If no such records are available, clearly document the claims file to that effect.

3.  Upon completion of directive #1 and #2, schedule the Veteran for an appropriate examination to determine the nature and etiology of his back and neck disabilities.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Upon review of the claims file and examination of the Veteran, the examiner should offer opinions on the following:

Is it as likely as not that the back disability was incurred in, caused by, or otherwise related to, the Veteran's military service?

Is it as likely as not that the neck disability was incurred in, caused by, or otherwise related to, the Veteran's military service?

In offering this opinion, the examiner must specifically acknowledge: 

The Veteran's contention that he incurred the back and neck disabilities in or around 1978 while playing football.  

The post-service VA treatment records which indicate complaints and treatment back and neck disabilities caused by a motor vehicle accident in 2002.

The Veteran's Social Security Administration records, to include the medical treatment records provided therein.

A report of the examinations should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Upon completion of directive #1 and #2, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted and the examiner should identify all of the Veteran's acquired psychiatric disorders.

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.

With respect to each acquired psychiatric disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service?

In offering this opinion, the examiner must specifically acknowledge: 

The DD Form 214 which indicates that the Veteran was discharged from service "unsuitability-apathy, defective attitude or inability to expend effort constructively."

The Veteran's post-service VA treatment records which note treatment for mood disorder and anxiety.

The Veteran's contention that his football injury in 1978 caused and/or contributes to his current psychiatric disability.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for a back disability, entitlement to service connection for a neck disability and entitlement to service connection for an acquired psychiatric disorder.  If any of the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


